Grady, Judge,
concurring.
{¶ 34} The warrant that authorized the search and seizure of evidence performed in the present case was an invalid warrant because probable cause for its issuance was lacking, as the trial court found. Therefore, evidence seized pursuant to the warrant was subject to suppression by the court. Mapp v. Ohio (1961), 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081. However, because the purpose of the exclusionary rule is not to punish errors of law by the magistrate who issued the warrant but instead to deter and punish unlawful police conduct in procuring and/or executing the warrant, suppression of evidence seized pursuant to an invalid warrant is not justified when those police officers acted in objectively reasonable reliance on its validity. United States v. Leon (1984), 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677.
{¶ 35} Leon “eschew[ed] inquiries into the subjective beliefs of law enforcement officers who seize evidence pursuant to a subsequently invalidated warrant.” Id. at 922, 104 S.Ct. 3405, 82 L.Ed.2d 677, fn. 23. “Accordingly, [the] good faith inquiry is confined to the objectively ascertainable question whether a reasonably well-trained officer would have known that the search was illegal despite the magistrate’s authorization.” Id. In resolving that inquiry, “[i]t is necessary to consider the objective reasonableness, not only of the officers who eventually executed a warrant, but also of the officers who originally obtained it or who provided information material to the probable cause determination.” Id. at 24.
{¶ 36} I agree that no reasonably well-trained police officer would believe that an Ohio judge is authorized to warrant a search and seizure in California. That the officers’ conduct was not objectively reasonable finds further and more specific support from a defect on the face of the warrant implicating that same error. “[Djepending on the circumstances of the particular case, a warrant may be so facially deficient — i.e., in failing to particularize the place to be searched or the things to be seized — that the executing officers cannot reasonably presume it to be valid.” Leon, 468 U.S. at 923, 104 S.Ct. 3405, 82 L.Ed.2d 677, 699, citing Massachusetts v. Sheppard (1984), 468 U.S. 981, 104 S.Ct. 3424, 82 L.Ed.2d 737.
{¶ 37} In Sheppard, the affiant detective who later performed the search had made out a proper affidavit for a warrant to seize certain evidence of a homicide, but was able to find only a warrant form for seizure of controlled substances. *419The issuing judge mistakenly assured the affiant that the warrant had been sufficiently revised to conform to the affidavit. The warrant was invalidated following a search and seizure because the warrant referred to items as to which probable cause had not been shown in the affidavit. The Supreme Court concluded in Sheppard that the officers nevertheless reasonably believed that the search they conducted was authorized by a valid warrant, in view of the fact that “the officers in this case took every step that could reasonably be expected of them.” 468 U.S. at 989,104 S.Ct. 3424, 82 L.Ed.2d 737.
{¶ 38} In the present case, the affidavit submitted to a judge of the Miamis-burg Municipal Court by Detective Patrick McCoy identified the place to be searched as 74 Loma Vista Drive, Burlingame, San Mateo County, California. The warrant the judge then signed charged Detective McCoy to search that place “within this court’s territorial jurisdiction.” A court’s territorial jurisdiction is its power over cases arising in or involving persons within a defined geographical unit. Because the specified location in California is manifestly not one within the territorial jurisdiction of the Miamisburg, Ohio, Municipal Court, the warrant was facially deficient. Furthermore, because the defect is so egregious, a reasonably well-trained officer would have known that the search the warrant charged Detective McCoy to perform was therefore illegal, despite the issuing judge’s authorization. Therefore, the trial court erred in finding that the officers who executed the invalid warrant nevertheless acted in objectively reasonable reliance on its validity. Leon.
{¶ 39} Unlike in Sheppard, there are no extenuating circumstances on which the officers who executed the warrant could reasonably rely to believe that the defect had been corrected, or perhaps was not a defect at all. The state suggests that the California officer who executed the warrant might not have believed there was a defect, because California warrant procedure permits warrants for extra-territorial searches, at least within that state. That contention is unpersuasive, especially with respect to the acts of the Miamisburg officer who procured the defective warrant and could not reasonably have believed that it validly authorized a search in California. Leon instructs that its objective-reasonableness test applies not only to the officers who executed a warrant, but also to other officers who procured it.
{¶ 40} I would reverse on the foregoing analysis.